Citation Nr: 1203043	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-40 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for rectal cancer, to include as secondary to Agent Orange exposure and/or service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable evaluation for left ear hearing loss disability.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana that denied service connection for rectal cancer and right ear hearing loss disability.  The same decision granted service connection for left ear hearing loss disability and assigned a noncompensable evaluation, effective from July 27, 2009.  

The Board notes that the Veteran's most recent authorized representative before VA was a private attorney.  However, before this appeal was certified to the Board, the attorney submitted a timely notice of withdrawal of representation to the RO.  He also provided the Veteran with notice of this withdrawal.  VA duly notified the Veteran of this withdrawal of representation in a February 2011 letter, and he was afforded the opportunity to appoint new representation.  However, to date, the record does not demonstrate that he has chosen to do so. Therefore, the Board will proceed with adjudication of the Veteran's claim.

In July 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for rectal cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss disability was demonstrated on examination for entrance to service, and has not been shown by evidence to have been chronically aggravated by active service.

2.  The Veteran's left ear hearing loss disability has been shown to be manifested by no worse than Level I hearing in the left ear.


CONCLUSIONS OF LAW

1.  Pre-existing right ear hearing loss disability was not chronically aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1154, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2011).

2.  The criteria for a compensable evaluation for left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86 Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

With respect to the issue of an increased initial evaluation for service-connected left ear hearing loss, because the December 2009 rating decision granted service connection for such disability, such claim is now substantiated.  As a result, his filing of a Notice of Disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  See Dingess, supra, at 491.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here because the April 2010 Statement of the Case (SOC) provided the Veteran with rating criteria for rating hearing impairment.  Thus, he has been informed of what is needed to achieve a higher schedular rating for his service-connected left ear hearing loss disability.

With respect to the Veteran's service connection claim, VA, prior to the initial adjudication of  the claim, sent a letter to him in August 2009 that informed him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA. The Veteran was also informed that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies and was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  In addition, the Veteran was informed of how VA calculates disability ratings and was provided notice as to the types of evidence necessary to establish an effective date in the event of award of the benefit sought per the requirements set forth by the Court in Dingess.  

In addition, the December 2009 rating decision and the April 2010 SOC, and May 2011 and June 2011 SSOCs explained the basis for the RO's actions, and the SOC and SSOC provided him with additional 60-day and/or 30-day periods to submit more evidence.  Moreover, it is noted that in the July 2011 hearing before the undersigned, the presiding Veterans Law Judge inquired as to whether there was any additional outstanding evidence that the Veteran could obtain and submit in support of his claim. (The record does not show that he identified or has since submitted any such evidence).  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), private treatment records, and VA treatment records. 

VA examinations and opinions with respect to the issues on appeal were obtained in October 2009 and May 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are more than adequate, as they are based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiner.  The examiners also provided well-supported rationales for their stated conclusions.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


II. Applicable Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

A.  Service Connection--Right Ear Hearing Loss Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Additionally, under 38 U.S.C.A. § 1111, a veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of examination for entry into service.  That presumption can be rebutted by clear and unmistakable evidence that such a disability existed prior to service and was not aggravated by service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) (2011); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a)(2011).

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  In this regard, temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability, incurrence or aggravation of a disease or injury in service, and of a nexus between the in-service injury or disease and the current disability.

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 and sensorineural hearing loss, as an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in, or aggravated by, such service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011)

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

The United States Court of Appeals for Veterans Claims (Court), referring to its holding in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that ". . . the regulation, although prohibiting an award of service connection where audiometric test scores are within established limits, does not prevent a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service."  Id. at 158.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Veteran asserts that service connection is warranted for right ear hearing loss disability that he believes is due to in-service noise exposure.  The record reflects that the Veteran served in Vietnam and military occupational specialties included that of a light vehicle drive and a vehicle mechanic.  The record also shows that VA has conceded that the Veteran had in-service noise exposure.

The record establishes that current right ear hearing loss "disability" for VA purposes has been demonstrated subsequent to service, on VA audiometric examinations in October 2009 and May 2011, which reflect pure tone thresholds that ranged between 15 and 105 decibels.  Speech discrimination ability (using the Maryland CNC Test) from such audiological testings was 92 percent and 88 percent respectively. 

The Veteran's October 1969 enlistment examination reflects that on audiological evaluation, he had the following pure tone thresholds, in decibels, on the right ear:



HERTZ


500
1000
2000
3000
4000

-5
-5
5
80

The Board notes that the 80 decibel auditory threshold at the 4000 Hz level constitutes impaired hearing.   Normal hearing is from 0 to 20 decibels, and higher levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 157 (1993).  Such finding also constitutes hearing loss "disability" for VA purposes during service.  See 38 C.F.R. § 3.385 (2010) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater.)  As such, the Board notes that the presumption of soundness on enlistment as to right ear hearing ability does not attach, and service connection may be considered only on the basis of aggravation of right ear hearing loss in service. 

Nonetheless, although the Board observes that the Veteran indeed had right ear hearing loss disability on his entrance examination; there is no evidence that such hearing loss underwent any increase in service.  The service treatment records are negative for any complaints or findings relative to right ear hearing loss.  Further, the Veteran's June 1971 separation examination shows that he had the following pure tone thresholds, in decibels, on the right ear:



HERTZ


500
1000
2000
3000
4000
15
0
0

55

Such auditory thresholds, when compared to the findings on his October 1969 entrance examination report reflects that his right ear hearing improved at the 4000 Hertz levels.  Moreover, in October 2009, a VA examiner, after reviewing the Veteran's claims file and noting the Veteran's history of military noise exposure, opined that:

The etiology of his right ear hearing loss is not service related due to the pre-existing loss upon entrance, and it was not worsened upon separation.  Therefore military noise exposure less likely than not aggravated his right ear hearing loss.

The Board finds that such opinion is highly probative and competent medical evidence with respect to whether the Veteran's pre-existing right ear hearing loss was aggravated by service.  Therefore, in the absence of any probative evidence to the contrary, the Board finds that the preponderance of the evidence is against a finding that the Veteran's pre-existing right ear hearing loss was aggravated by service.

In conclusion, although the Veteran asserts that his current right ear hearing loss disability is related to service, he is not competent to provide an opinion requiring medical knowledge.  He is competent to give evidence about what he experienced; for example, he is competent to report that was exposed to noise in service and has experienced increased right ear hearing loss since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds that his statements as to the etiology of his right ear hearing loss are not credible because contemporaneous audiometric findings on entrance to, and separation from, service directly contradict such assertions.  In sum, audiometric results are more probative than lay assertions of a decrease in auditory acuity.  As such, the negative evidence of record, including the October 2009 VA opinion, is of greater probative value than the Veteran's statements in support of his claim.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss disability and the claim must be denied.  

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application.

B.  Evaluation--Left Ear Hearing Loss Disability

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Here, the disability has not significantly changed and a uniformed evaluation is warranted.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85 of VA's Schedule for Rating Disabilities.  Under, these criteria, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (DC) (2011).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran asserts that a compensable evaluation is warranted for his service-connected left ear hearing loss disability.  At the outset, the Board observes that service connection for the disability at issue has been established effective from July 27, 2009.

In this case, the record reflects that the Veteran underwent VA audiometric examination in October 2009.  The relevant pure tone thresholds, in decibels, were as follows:



HERTZ


500
1000
2000
3000
4000

15
25
60
100

Speech audiometry revealed speech recognition ability of 86 percent in the left ear.

The record reflects that the Veteran underwent VA audiometric examination in May 2011.  The relevant pure tone thresholds, in decibels, were as follows:



HERTZ


500
1000
2000
3000
4000

	25
20
65
95

Speech audiometry revealed speech recognition ability of 92 percent in the left ear.

In reviewing the clinical evidence of record, the Board finds that the October 2009 and May 2011 audiological findings fail to demonstrate that a compensable evaluation is warranted for the Veteran's service-connected left ear hearing loss disability.  In this regard, under the criteria set forth in the 38 C.F.R. § 4.85 of the Rating Schedule, the results of these audiometric evaluations reveal that the Veteran had Level I hearing for the left ear.

In applying these findings to Table VII of the Rating Schedule, the Board finds that a noncompensable evaluation (0 percent) is warranted. Consideration has also been given to an increased evaluation under the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2008).  As stated above, an exceptional pattern of hearing impairment exists when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  However, because the puretone thresholds as found on the October 2009 and May 2011 VA examinations do not meet the above referenced requirements, the Board concludes 
that such findings do not represent an exceptional pattern of hearing impairment as contemplated in the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2011).

The Board has carefully considered the Veteran's contentions.  His assertions of left ear hearing difficulty are insufficient to establish entitlement to a higher evaluation for left ear hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The fact that his left ear hearing acuity is less than optimal does not by itself establish entitlement to a higher rating. To the contrary, it is clear from the Rating Schedule that higher ratings can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated in the present case.

Thus, although the Veteran asserts that his left ear hearing loss has increased in severity, he is not a licensed practitioner and is not competent to offer medical opinions.  See 38 C.F.R. § 4.85(a).  Accordingly, the Board finds that the competent findings on audiological evaluation in October 2009 and May 2011 are of greater probative value than the Veteran's statements regarding the severity of his left ear hearing loss disability.  Therefore, based on the competent evidence of record, the Board concludes that the Veteran's left ear hearing loss disability symptomatology more nearly approximate the criteria for a noncompensable evaluation and that a staged rating is not warranted.  Therefore, the Board finds that the preponderance of the evidence is against a compensable evaluation for left ear hearing loss disability, and the claim must be denied.

Extraschedular Consideration 

The Board has considered whether this case warrants referral to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.  The Court of Appeals for Veterans Claims has held that audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Here, however, the evidence does not reflect that the disability at issue has caused marked interference with employment, or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008), in which the Court held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Hence, referral for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to service connection for right ear hearing loss disability is denied.

Entitlement to a compensable initial evaluation for left ear hearing loss disability is denied. 

REMAND

The Veteran asserts that service connection is warranted for rectal cancer.  With respect to a current disability, the record reflects that the Veteran's has been diagnosed with, and treated for, rectal cancer since 2007.  One of the Veteran's contentions is that his rectal cancer was caused by his service-connected PTSD.  The record shows that the Veteran was afforded a VA examination in August 2010 to address the nature and etiology of his rectal cancer.  The examiner opined that:

There is no evidence that Veteran's rectal cancer was caused by or a result of military service.  There is no evidence Veteran's rectal cancer was caused by or a secondary result of an acquired by pyschiatric disorder to include PTSD.

The Board observes that the examiner failed to provide a rationale for her stated opinion.  The Board notes that a medical opinion has no probative value in the absence of any reasoning supporting the conclusion reached in the written report.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (most of the probative value of a medical opinion comes from its reasoning).  Consequently, the Board finds that the August 2010 opinion is inadequate and a remand is warranted for a new VA opinion that addresses the etiology of the Veteran's rectal cancer. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ should obtain a medical opinion to determine the etiology of the Veteran's rectal cancer.  The claims file, to include a copy of this Remand, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in conjunction with the examination.  All necessary tests should be performed, and all findings set forth in detail.  The examiner should indicate whether the Veteran currently has rectal cancer and, if not, identify any current residuals thereof.

The examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's rectal cancer is related to any incident of his service.  The examiner should also be requested to furnish an opinion as to whether it is at least as likely as not that the Veteran's rectal disability is proximately caused or aggravated by his service-connected PTSD.

A complete rationale should accompany any opinion provided. If the reviewer cannot answer any of the above questions without resorting to speculation, the reviewer should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Following completion of the above, the issue on appeal should be readjudicated.  If the benefit sought remains denied, furnish the Veteran an appropriate Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, as indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


